DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Office has carefully considered Applicant’s remarks and IDS filed on 12/17/2021.  
Applicant’s remarks are sufficient to overcome the rejections made in the last office action.  All previously made objections and rejections are now withdrawn.  Applicant’s remarks show that the preponderance of evidence outweighs any case of obviousness previously presented.
Applicant’s remarks and IDS have been entered and are made of record.  
The pending claims at this time are 14-18, 20 and 23-35, all of which are now allowed and renumbered 1-19.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The Office asserts that none of the prior art cited or upon updating the search or reviewing the IDS that was most recently submitted, was found that teaches or suggest a flame resistant fabric containing a fiber blend made up of 
	a. the additive-containing fibers comprise producer-colored meta-aramid fibers; 	b. the non-additive-containing fibers comprise cellulosic fibers; 
	c. the producer-colored meta-aramid fibers comprise at least 60% and no more than 80% of the fabric fiber blend; and 
	d. the non-additive-containing fibers comprise at least 20% and no more than 40% of the fabric fiber blend. 
	The closest prior art found was that of WO 2016010659A1 issued to Hines et al. who discloses a flame resistant fabric, which can be knitted or woven and more specifically discloses [see claims 1, 28, pages 23-25, paragraph [0050] a fiber blend comprising at least 15% and not more than 70% of additive-containing meta-aramid fibers (pre-spin dyed meta-aramid fibers), the fabric having a weight of not more than 9 ounces per square yard and an arc rating of at least 8 cal/cm2 when tested in accordance with ASTM Fl959 (2014).  
	Hines differs in that the additive-containing fibers contain dark pigments and does not teach the amount of the non-additive-containing cellulose fibers at least 20% and no more than 40% of the fabric fiber blend.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP